tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service commerce street mc dallas tx date taxpayer_identification_number tax period ended december 20xx person to contact identification_number contact information telephone fax certified mail - return receipt requested dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 for the tax period s above your exempt status is hereby revoked effective january 20xx our adverse determination as to your exempt status was made for the following reason s an organization exempt under code sec_501 must provide for the exemption of business_leagues and similar organizations sec_1_501_c_6_-1 defines a business league as an association of persons having a common interest whose purpose is to promote a common business_interest it has been determined that you are not operated exclusively for the promotion of common business interests of your members and you are not an organization described in sec_501 if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia these three courts must be filed within days from the a petition or complaint in one of date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code you may also be eligible for help from the taxpayer_advocate_service tas ta sec_1s an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication envelope margaret von lienen director eo examinations department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations commerce st mc dal dallas tx peay taxpayer identification ification n number form tax_year s ended december 20xx person to contact id number contact numbers telephone fax manager's name id number manager's contact number telephone response due_date june 20xx certified mail-return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an rs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to publication generally doesn't apply after we issue this letter in you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown inthe heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely if margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended dec 20xx issue whether recognition of tax exempt status under sec_501 of the internal_revenue_code hereinafter ‘code’ for the calendar_year tax period ending december 20xx qualifies for facts is an association of authorized hereinafter ‘ ’ automobile dealerships in the or some combination thereof it was organized to function as a that originates from and is defined by of that sell automobiles within the - family of vehicles -aterm the advertising and promotional efforts on a market-by-market basis its goal is to improve new-vehicle retail and wholesale parts service accessories and certified used pre-owned retail sales and market share in participating markets dealers a complete portfolio of group and individual dealer retail programs is a program designed by _ offers participating in order to leverage the group component of this program is also known as a requires each of its to be individually incorporated and to fit within the geographic boundaries of a designated market area defined by the nielsen company dealership participation is not compulsory a dealership may choose to enroll in the group component of depending on its own business needs and applicable market conditions upon meeting the basic requirements to qualify as an turnkey approach or a custom approach with a turnkey approach the preferred retail marketing agency and pays a x percent administration fee to approach the coordination creative production and media activities with this approach administration fee each must choose whether to adopt a chooses to retain the with the custom chooses to hire any qualifying retail advertising agency to handle all account collects a x xx percent each dealership participating in the elects to contribute to the an incremental contribution amount is added to the invoice for each pays the same contribution at a rate between a minimum if a dealership enrolls in an new car purchased from rate the board_of directors of each of x x percent to a maximum of x percent of manufacturers suggested retail price msrp of each eligible vehicle invoiced to the dealer the received funds are pooled in a cooperative advertising account sends a weekly report to each participating dealership which details the amount of contributions made to date after an individual dealer has made a contribution to an right or interest in the contributions considerations decide to cap or eliminate contributions for certain vehicle models or trims at its sole discretion may based on business or market it forfeits any _ subject_to program guidelines the expenses creative and production expenses and authorized non-media expenses the specifically each has control_over its own advertising content as well as the ability to hire its own advertising media planning and purchasing agencies up to xx percent of net contributions for each board_of directors has the authority to decide on which media will incur form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended dec 20xx calendar_year may be used to fund authorized non-media expenditures spend program funds on non-media expenditures only when substantial media levels are being obtained any time for any reason upon days’ prior written notice to all affected dealers if the designated market area is terminated by in accordance with has the right to terminate or cancel any or the entire group component of any remaining encourages guidelines ina contributions will be spent on media to at is the group component of since contributions through new car invoices in the same manner required of other of the dealerships in the account less administrative fees were deposited into a cooperative advertising for one particular market area its dealerships make the contributions used the turnkey approach for the relevant tax period under this approach agreed to use the advertising agency endorsed by is a division of company negotiates the terms of this contract for all a publicly traded global marketing and corporate communications for its advertising campaigns is not a party to a written contract with or because that use the turnkey approach the only bank account used by recipient of substantially_all disbursements paid from this account physical custody of financial records is maintained by despite no agents or representatives of serving on is the cooperative advertising account governing board is the has not submitted form_1024 application_for recognition of exemption under sec_501 a or received a favorable ruling or determination_letter granting recognition of tax-exempt status has filed form_990 return of organization exempt from income_tax for every tax period starting in 20xx to current date on these returns it has declared itself to meet the criteria to be described as exempt under sec_501 of the code law sec_6033 of the code provides that every organization subject_to certain exceptions exempt from taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe sec_501 of the code provides that certain organizations described in sec_501 sec_501 or sec_401 shall be exempt from taxation unless exemption is denied under another code section sec_501 of the code exempts from federal_income_tax organizations seeking to operate as business_leagues the primary activity for these organizations must be improving business conditions in one or more lines of business sec_1_501_c_6_-1 of the treasury regulations defines a business league as an association of persons having a common business_interest whose purpose is to promote the common business_interest and not to engage in a regular business of a kind ordinarily carried on for profit its activities are form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended dec 20xx directed to the improvement of business conditions of one or more lines of business rather than the performance of particular services for individual persons in 7_tc_1449 acg 1947_1_cb_1 the tax_court ruled that for purposes of sec_501 of the code the term business is construed broadly interpreting the meaning of business under the predecessor of sec_501 the term ‘pusiness' is very comprehensive and embraces everything about which a person can be employed revrul_55_444 c b provides that an organization formed to promote the business of a particular industry and that conducted a general advertising campaign to encourage the use of products and services of the industry as a whole qualified for sec_501 exempt status notwithstanding that such advertising to a minor extent constituted the performance of particular services for its members in 46_bta_64 acg 1942_1_cb_17 an association of apple growers that engaged in promoting the sale of apples grown in the state was held exempt under the predecessor of sec_501 since its purpose was to promote the industry as a whole and not members of the organization and to improve a line_of_business even though its benefits were limited to a particular geographic area revrul_70_80 1970_1_cb_130 provides that a nonprofit trade_association of manufacturers whose principal activity was the promotion of its members' products under the association's required trademark did not qualify under sec_501 revrul_58_294 1958_1_cb_244 provides that an association of licensed dealers in a certain type of patented product did not qualify as a business league where the association owned the controlling_interest in a corporation holding the basic patent was engaged mainly in furthering the business interests of its member-dealers and did not benefit people who manufacture competing products of the same type covered by the patent revrul_67_77 1967_1_cb_138 provides that an association of dealers which sold a particular make of automobile and that engaged in financing general advertising campaigns to promote the sale of that make was not exempt because it performed particular services for its members rather than promoting a line_of_business ie the automotive industry as a whole revrul_83_164 1983_2_cb_95 provides that an organization whose members represented diversified businesses that own rent or leased computers produced by a single computer manufacturer did not qualify for exemption under sec_501 revrul_74_147 1974_1_cb_136 provides that an organization that directed its activities to users of computers made by diverse and competing manufacturers had a common business_interest concerning the use of computers in 440_us_472 the supreme court held that an association of a particular brand name of muffler dealers did not qualify for sec_501 status because it was not engaged in the improvement of business conditions of a line_of_business form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended dec 20xx in 369_f2d_250 7th cir the seventh circuit had concluded that that an association of the bottlers of a particular brand of soft drink was promoting a line_of_business the government had contended that it was not promoting a line_of_business since the entire soft drink industry rather than a particular brand was the line_of_business the service subsequently reiterated its position in revrul_68_182 1968_1_cb_263 revrul_68_182 1968_1_cb_263 provides that it is the position of the service that an organization promoting a single brand or product within a line_of_business did not qualify for exemption from federal_income_tax under sec_501 of the code in 667_fsupp_250 d c md the court held that an organization that served the needs of users of a specific brand of computer promoted only a segment of a line_of_business and was not exempt under sec_501 in 948_f2d_360 7th cir the court concluded that an association of computer users did not qualify for exemption under sec_501 because it essentially benefitted only users of i b m equipment in 168_f2d_366 6th cir exemption under sec_501 of the code was denied to an association that published catalogues that listed only products manufactured by the members the protecting americans from tax hikes act of path act p l sec_406 expands declaratory_judgment rights under sec_7428 to all sec_501 and sec_501 organizations as a result of these expanded rights the irs will revoke or treat as a revocation for declaratory_judgment purposes any organization that no longer qualifies under the code section for which tax-exemption was granted or self-declared sec_7428 of the code explains declaratory_judgment relating to the status and classification of exempt_organizations declaratory_judgment is a form of legally binding preventive adjudication in which a party involved in an actual or possible legal matter can ask a court to conclusively rule on analysis and position has not applied with irs to be recognized as exempt from federal income taxes therefore irs has not previously given status its filing of form_990 returns for calendar_year 20xx was intended to fulfil its duty under section of the code to file an annual information_return with gross_income and expenses on each of its returns code self-declared it meets the requisite criteria to be described in sec_501 of the consideration whether or not it qualifies for recognition of exempt sec_501 organizations are typically business_leagues chambers_of_commerce boards_of_trade and similar organizations in order to qualify for exemption under sec_501 and sec_501 -1 an organization must meet the following criteria e it must be an association of persons having a common business_interest and its purpose must be to promote this common business_interest form 886-a catalog number 20810w publish no irs gov page department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended dec 20xx e its activities must be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual members it must not be engaged in a regular business of a kind ordinarily carried on for profit no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual its primary activity cannot be performing particular services for members it must be a membership_organization and have a meaningful extent of membership support the starting point for analysis in determining whether there is a common business_interest among members of an organization is whether the organization serves a business_purpose for its members is organized to promote the sale of advertising campaigns its members all operate from the same television market and have agreed to pool resources to produce television advertising that benefits each in associated industries of cleveland v commissioner the term business is comprehensive the promotion of automobiles available for sale is one such business included within the meaning of this term have a common business_interest to promote the sale of automobiles within its designated advertising market in branded automobiles in via tailored members an organization properly described in sec_501 of the code is also required to be funded to a meaningful extent by its members because is funded exclusively by membership dues it has more than a meaningful amount of membership support an organization properly described in sec_501 of the code is also not permitted to allow its net_earnings to inure to the benefit of a private individual despite its strict prohibition neither the internal_revenue_code nor the treasury regulations specifically defines inurement nevertheless its meaning can be discerned by looking at related provisions sec_1_501_c_3_-1 of the regulations states that an organization is not exclusively operated for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals does not have disbursements of funds to individual officers or members it does not allow its net_earnings to inure to others the activities of an organization properly described in sec_501 of the code must be directed to the improvement of business conditions of one or more lines of business this aspect must be distinguished from the performance of particular services for individual members the performance of particular services for members does not preclude recognition of exemption unless it becomes the primary activity in revrul_55_444 an organization formed to promote the business of a particular industry and that conducted a general advertising campaign to encourage the use of products and services of the industry as a whole qualified for sec_501 exempt status nevertheless such advertising to a minor extent constituted the performance of particular services for its members which is not an exempt_purpose in washington state apples inc v commissioner an association of apple growers that engaged in promoting the sale of apples grown was held exempt because it promoted the industry as a whole and not its members the association was limited to a particular geographic area but its membership was not limited to a particular brand or by other intellectual_property trademarks patents industrial design rights form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended dec 20xx principal activity is advertising it is the sole purpose for which the organization was formed its its contracted marketing agency supports that it delegation of financial record-keeping to does not have additional meaningful activities aside from advertising the advertising activity is branded automobiles at dealerships in the relevant market designed to increase sales of advertisements are limited to branded automobiles and claim the types of accolades ordinarily seen in television and print advertising in revrul_70_80 an association of manufacturers whose principal activity was the promotion of its members’ products under the association's required trademark did not qualify under sec_501 because the association's principal activity was the promotion of these products through various advertising media the advertising claimed the superior quality of the trademarked products and made no mention of comparable non-trademarked products a series of public administrative rulings have been issued for associations that limit their business_interest to certain products encumbered by intellectual_property rights in revrul_58_294 an association did not qualify for exemption under sec_501 in part because it did not benefit people who manufactured competing products of the same type in the same line_of_business in revrul_68_182 an association which promoted a single brand or product within a line_of_business did not qualify for exemption as a business league in revrul_83_164 an organization whose members promoted computer sales and service of products produced by a single computer manufacturer did not qualify for exemption in contrast in revrul_74_147 an organization directed its activities to users of computers made by diverse and competing manufacturers the common business_interest was not limited by trademark patent industrial design right or other intellectual_property historically there have been similar associations which have attempted to limit their business_interest and membership to a particular brand in national muffler dealers association v united_states the supreme court held that an association of one particular brand name of muffler dealers did not qualify as a business league in pepsi-cola bottlers’ association inc v united_states the court concluded that an association of bottlers of one particular brand of soft drink was promoting a line of businesses the association’s line_of_business was promoting one particular brand of drink instead of promoting the soft drink industry as a whole in national prime users group inc v united_states the court held that an organization that served only the needs of users of one specific brand of computer was not exempt as a business league in guide international corporation v united_states the court determined that an association of computer users does not qualify for exemption as a business league because it benefitted users of only one computer company in automotive electric association v commissioner the court denied sec_501 exemption because it produced advertising that listed only products manufactured by its members in revrul_67_77 an association of automobile dealers which sold a particular make of automobile engaged in financing general advertising campaigns to promote the sale of that particular make the association was determined not to be exempt because it was performing particular services for its members rather than promoting the automobile industry as a whole this set of circumstances is quite similar to the facts at hand particular make of the sale of individual members it is not directed to the improvement of business conditions for the automobile industry in branded vehicles and which finances general advertising campaigns to promote automobiles this activity is geared towards the performance of particular services for is an association of automobile dealers which is limited to a at-large form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_6 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended dec 20xx therefore on the basis of its advertising being limited to meaningful activities it is the position of the government that criteria to qualify for exempt status under sec_501 of the code its primary activity is performing particular services for individual members branded vehicles and having no other does not meet the requisite the irs does not recognize as tax exempt_organizations that self-certify themselves to qualify for tax exemption under sec_501 unless they have first submitted an application to request recognition using form_1024 since is not recognized because it did not submit an application its tax exempt status cannot be revoked however under p l sec_406 will be treated as if its tax exempt status were revoked for declaratory_judgment purposes taxpayer’s position agrees it does not qualify for exempt status under sec_501 of the code for the specific tax_year in question conclusion based on the facts and application of the law sec_501 of the code for the specific tax_year in question since irs did not previously recognize as if its tax exempt status were revoked for declaratory_judgment purposes as tax-exempt its tax exempt status cannot be revoked however it will be treated does not qualify for exempt status under form 886-a publish no irs gov department of the treasury-internal revenue service catalog number 20810w page_7
